DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10, 12, 15-17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,189,095 in view of Bernal (US 2018/0350056)(Hereinafter referred to as Bernal. U.S. Patent No. 11,189,095 teaches all of the limitations except “to be installed at least partially on the first component” and “in which the second component is to be installed at least partially on the first component”.
U.S. Patent No. 11,189,095 and Bernal teach graphical representations of assemblies and Bernal teaches that the assemblies can be complex assemblies presented in augmented reality (Bernal; Second part of an assembly in an assembly line for a complex assembly of parts) (Bernal; FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of U.S. Patent No. 11,189,095 with the complex assembly and augmented views of Bernal such that the user would have the ability to view the assembly while working on a line to know the next step in the assembly process.
Limitation mapping between claim 1 of the current application and Claim 1 of U.S. Patent No. 11,189,095.
Current Application
U.S. Patent No. 11,189,095
1. A system comprising: a display; a memory storing processor-executable program code; a processing unit to execute the processor-executable program code to cause the system to: determine a first component of a set of components under assembly; determine a first physical position of a user with respect to the first component; determine a second component of the set of components under assembly based on assembly information associated with the set of components; determine three-dimensional surface data of the second component; determine a physical relationship based on a model associated with the set of components; determine a graphical representation of the second component based on the first physical position of the user with respect to the first component, the physical relationship, and the three-dimensional surface data of the second component; and present the graphical representation to the user on the display in a view including the first component, wherein the presented graphical representation appears to the user to be in the physical relationship with respect to the first component.
1. A system comprising: a display; a memory storing processor-executable program code; a processing unit to execute the processor-executable program code to cause the system to: determine a first component of a set of components under assembly; determine a first physical position of a user with respect to the first component; determine a second component of the set of components under assembly based on assembly information associated with the set of components; determine three-dimensional surface data of the second component; determine a physical relationship based on a model associated with the set of components; determine a graphical representation of the second component based on the first physical position of the user with respect to the first component, the physical relationship between the first component and the second component, and the three-dimensional surface data of the second component; present the graphical representation to the user on the display in a view including the first component, wherein the presented graphical representation appears to the user to be in the physical relationship to the first component;
to be installed at least partially on the first component

in which the second component is to be installed at least partially on the first component
between the first component and the second component

and determine if the second component is installed in the set of components under assembly by: determination of a target physical profile based on the three-dimensional surface data of the second component and three-dimensional surface data of the first component; determination of a current physical profile of the set of components under assembly; and determination of whether the current physical profile matches the target physical profile.




Claim mapping between the current application and U.S. Patent 11,189,095
Current application
3
4
5
10
12
17
19
11,189,095
3
1
4
7
8
11
12


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se. Claim 15 recites "a medium storing processor-executable program code”. A computer program may be statutory if it is claimed as a physical product, by reciting the program in conjunction with a “non-transitory computer readable medium.” The specification (see paragraph [0039] of the specification as filed) recites “Software program code embodying these processes may be stored by any non-transitory tangible medium, including a fixed disk, a volatile or non-volatile random access memory, a DVD, and a Flash drive, and executed by any number of processing units, including but not limited to processors, processor cores, and processor threads. Embodiments of process 500 are not limited to the examples described herein in paragraph [0038] of the specification as filed” Because the specification does not positively restrict the medium to only statutory embodiments, and under a broadest reasonable interpretation the medium might include signals (i.e. transitory propagating signals, carrier waves, etc.) and is thus directed to nonstatutory subject matter (see MPEP §2106; In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007); and the Director’s Memo Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010)). In order to overcome the rejection, Applicant(s) should amend claims 15-20 such that the program is a physical product in conjunction with the medium and the medium is non-transitory in nature, “non-transitory computer-readable storage medium.” 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 12, 15-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardenas Bernal (US 2018/0350056)(Hereinafter referred to as Bernal)

Regarding claim 1, Bernal teaches a system (A series of images of a physical environment are obtained. At least a portion of an object detected in the series of obtained images is identified. A deviance from a reference property associated with the detected object is detected using the series of images. Information associated with the deviance is provided via an augmented reality device. See abstract) comprising: 
a display (FIG. 7 is a block diagram illustrating an embodiment of an augmented reality system for manufacturing. In various embodiments, the processes of FIGS. 1-6 utilize an augmented reality (AR) system such as the one described in FIG. 7. For example, an AR device such as a smartphone or AR smart glasses may be used to implement the AR techniques described herein by including at least the components of FIG. 7. In some embodiments, the components of FIG. 7 are part of an AR device that includes a client device, such as a smartphone or a pair of AR smart glasses, and a backend component such as a backend server. For example, certain portions of the processes of FIGS. 1-6 may be implemented on a backend server whereas other portions are implemented on the client AR device. The division of tasks and/or components between the client device and backend server takes into account the mobility of the device, the power consumption required for performing the processes, the amount of data required, the weight of the client device, and the computational power of the client device, among other factors. In the example shown, AR system 700 includes reference data and model data store 701, camera(s) 703, image pre-processor 705, device positioning sensors 707, display 709, processor(s) 711, memory 713, input sensors 715, and network interface 717. In various embodiments, the components of FIG. 7 are communicatively connected using a bus or similar interface (not shown). For example, processor( s) 711 can communicate with memory 713 and display 709 via a communication bus. In various embodiments, one or more buses (not shown) may provide access to the components of FIG. 7 as well as to additional subsystems or components that are not shown in FIG. 7. See paragraph [0064]); 
a memory storing processor-executable program code (FIG. 7 is a block diagram illustrating an embodiment of an augmented reality system for manufacturing. In various embodiments, the processes of FIGS. 1-6 utilize an augmented reality (AR) system such as the one described in FIG. 7. For example, an AR device such as a smartphone or AR smart glasses may be used to implement the AR techniques described herein by including at least the components of FIG. 7. In some embodiments, the components of FIG. 7 are part of an AR device that includes a client device, such as a smartphone or a pair of AR smart glasses, and a backend component such as a backend server. For example, certain portions of the processes of FIGS. 1-6 may be implemented on a backend server whereas other portions are implemented on the client AR device. The division of tasks and/or components between the client device and backend server takes into account the mobility of the device, the power consumption required for performing the processes, the amount of data required, the weight of the client device, and the computational power of the client device, among other factors. In the example shown, AR system 700 includes reference data and model data store 701, camera(s) 703, image pre-processor 705, device positioning sensors 707, display 709, processor(s) 711, memory 713, input sensors 715, and network interface 717. In various embodiments, the components of FIG. 7 are communicatively connected using a bus or similar interface (not shown). For example, processor( s) 711 can communicate with memory 713 and display 709 via a communication bus. In various embodiments, one or more buses (not shown) may provide access to the components of FIG. 7 as well as to additional subsystems or components that are not shown in FIG. 7. See paragraph [0064]); 
a processing unit to execute the processor-executable program code (FIG. 7 is a block diagram illustrating an embodiment of an augmented reality system for manufacturing. In various embodiments, the processes of FIGS. 1-6 utilize an augmented reality (AR) system such as the one described in FIG. 7. For example, an AR device such as a smartphone or AR smart glasses may be used to implement the AR techniques described herein by including at least the components of FIG. 7. In some embodiments, the components of FIG. 7 are part of an AR device that includes a client device, such as a smartphone or a pair of AR smart glasses, and a backend component such as a backend server. For example, certain portions of the processes of FIGS. 1-6 may be implemented on a backend server whereas other portions are implemented on the client AR device. The division of tasks and/or components between the client device and backend server takes into account the mobility of the device, the power consumption required for performing the processes, the amount of data required, the weight of the client device, and the computational power of the client device, among other factors. In the example shown, AR system 700 includes reference data and model data store 701, camera(s) 703, image pre-processor 705, device positioning sensors 707, display 709, processor(s) 711, memory 713, input sensors 715, and network interface 717. In various embodiments, the components of FIG. 7 are communicatively connected using a bus or similar interface (not shown). For example, processor( s) 711 can communicate with memory 713 and display 709 via a communication bus. In various embodiments, one or more buses (not shown) may provide access to the components of FIG. 7 as well as to additional subsystems or components that are not shown in FIG. 7. See paragraph [0064]) 
to cause the system to: determine a first component of a set of components under assembly (First part of an assembly in an assembly line for a complex assembly of parts)( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine a first physical position of a user with respect to the first component (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034])( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determine a second component of the set of components under assembly to be installed at least partially on the first component based on assembly information associated with the set of components (Second part of an assembly in an assembly line for a complex assembly of parts) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine three-dimensional surface data of the second component (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine a physical relationship in which the second component is to be installed at least partially on the first component based on a model associated with the set of components ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037])( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine a graphical representation of the second component based on the first physical position of the user with respect to the first component, the physical relationship, and the three-dimensional surface data of the second component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]); and 
present the graphical representation to the user on the display in a view including the first component, wherein the presented graphical representation appears to the user to be in the physical relationship with respect to the first component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]).

Regarding claim 2, Bernal teaches A system according to Claim 1, wherein determination of the first physical position of the user comprises: determination of a current physical profile of the set of components under assembly; and searching of a physical environment for the current physical profile ( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]).

Regarding claim 3, Bernal teaches A system according to Claim 2, wherein determination of the current physical profile comprises: determination of a plurality of already-installed components of the set of components under assembly ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determination of surface data associated with each of the plurality of already- installed components (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determination of physical relationships between the plurality of already-installed components based on the model (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); and 
determination of the current physical profile based on the surface data associated with each of the plurality of already-installed components and the determined physical relationships between the plurality of already-installed components  ( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]).


Regarding claim 5, Bernal teaches A system according to Claim 1, the processing unit to execute the processor- executable program code to cause the system to: determine a second physical position of the user with respect to the set of components under assembly (next position further down the assembly line)(At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034])( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determine a third component of the set of components under assembly to be installed at least partially on the second component based on the assembly information associated with the set of components (Third part of an assembly in an assembly line for a complex assembly of parts) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine three-dimensional surface data of the third component (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); determine a second physical relationship in which the third component is to be installed at least partially on the second component based on the model associated with the set of components ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037])( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine a second graphical representation of the third component based on the second physical position of the user with respect to the set of components, the second physical relationship, and the three-dimensional surface data of the third component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]); and 
present the second graphical representation to the user on the display in a view including the second component, wherein the presented second graphical representation appears to the user to be in the second physical relationship with respect to the second component(603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]).


Regarding claim 8, Bernal teaches A method  (A series of images of a physical environment are obtained. At least a portion of an object detected in the series of obtained images is identified. A deviance from a reference property associated with the detected object is detected using the series of images. Information associated with the deviance is provided via an augmented reality device. See abstract) comprising: 
determining a first component of a set of components under assembly in a physical environment (First part of an assembly in an assembly line for a complex assembly of parts)( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determining a first physical position of a user with respect to the first component in the physical environment (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034])( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determining a second component of the set of components under assembly to be installed at least partially on the first component based on assembly information associated with the set of components (Second part of an assembly in an assembly line for a complex assembly of parts) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determining three-dimensional surface data of the second component (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determining a physical relationship in which the second component is to be installed at least partially on the first component based on a model associated with the set of components ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037])( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determining a graphical representation of the second component based on the first physical position of the user with respect to the first component, the physical relationship, and the three-dimensional surface data of the second component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]); and 
presenting the graphical representation to the user in a view including the first component in the physical environment, wherein the presented graphical representation appears to the user to be in the physical relationship with respect to the first component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]).

Regarding claim 9, Bernal teaches A method according to Claim 8, wherein determining the first physical position of the user comprises: determining a current physical profile of the set of components under assembly; and searching the physical environment for the current physical profile ( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]).

Regarding claim 10, Bernal teaches A method according to Claim 9, wherein determining the current physical profile comprises: determining a plurality of already-installed components of the set of components under assembly ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determining surface data associated with each of the plurality of already-installed components (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determining physical relationships between the plurality of already-installed components based on the model (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
and determining the current physical profile based on the surface data associated with each of the plurality of already-installed components and the determined physical relationships between the plurality of already-installed components ( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]).

Regarding claim 12, Bernal teaches A method according to Claim 8, further comprising: determining a second physical position of the user with respect to the set of components under assembly in the physical environment (next position further down the assembly line)(At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034])( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determining a third component of the set of components under assembly to be installed at least partially on the first component based on the assembly information associated with the set of components (Third part of an assembly in an assembly line for a complex assembly of parts) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determining three-dimensional surface data of the third component (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determining a second physical relationship in which the third component is to be installed at least partially on the first component based on the model associated with the set of components ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037])( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determining a second graphical representation of the third component based on the second physical position of the user with respect to the set of components, the second physical relationship, and the three-dimensional surface data of the third component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]); and 
presenting the second graphical representation to the user in a view including the second component, wherein the presented second graphical representation appears to the user to be in the second physical relationship with respect to the second component in the physical environment (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]).

Regarding claim 15, Bernal teaches A medium storing processor-executable program code, the program code executable by a processor to cause a system (The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. See paragraph [0013]) to: 
determine a first component of a set of components under assembly (First part of an assembly in an assembly line for a complex assembly of parts)( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine a first physical position of a user with respect to the first component (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034])( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determine a second component of the set of components under assembly to be installed at least partially on the first component based on assembly information associated with the set of components (Second part of an assembly in an assembly line for a complex assembly of parts) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine three-dimensional surface data of the second component (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]);
determine a physical relationship in which the second component is to be installed at least partially on the first component based on a model associated with the set of components ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037])( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine a graphical representation of the second component based on the first physical position of the user with respect to the first component, the physical relationship, and the three-dimensional surface data of the second component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]); and 
present the graphical representation to the user in a view including the first component, wherein the presented graphical representation appears to the user to be in the physical relationship with respect to the first component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]).

Regarding claim 16, Bernal teaches A medium according to Claim 15, wherein determination of the first physical position of the user comprises: determination of a current physical profile of the set of components under assembly; and searching of a physical environment for the current physical profile  ( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]).
 

Regarding claim 17, Bernal teaches A medium according to Claim 16, wherein determination of the current physical profile comprises: determination of a plurality of already-installed components of the set of components under assembly ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determination of surface data associated with each of the plurality of already- installed components (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determination of physical relationships between the plurality of already-installed components based on the model (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); and determination of the current physical profile based on the surface data associated with each of the plurality of already-installed components and the determined physical relationships between the plurality of already-installed components ( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]).

Regarding claim 19, Bernal teaches A medium according to Claim 15, the program code executable to cause a system to: determine a second physical position of the user with respect to the set of components under assembly  (next position further down the assembly line)(At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034])( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determine a third component of the set of components under assembly to be installed at least partially on the second component based on the assembly information associated with the set of components (Third part of an assembly in an assembly line for a complex assembly of parts) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine three-dimensional surface data of the third component (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); determine a second physical relationship in which the third component is to be installed at least partially on the second component based on the model associated with the set of components  ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037])( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determine a second graphical representation of the third component based on the second physical position of the user with respect to the set of components, the second physical relationship, and the three-dimensional surface data of the third component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]); and 
present the second graphical representation to the user in a reality view including the second component, wherein the presented second graphical representation appears to the user to be in the second physical relationship with respect to the second component (603, a person or machine points a device's camera towards an object of interest. In some embodiments, an augmented reality (AR) application identifies the object of interest. The AR application determines the relationship between the AR device and the object of interest (e.g., identifying the pose of the AR device relative to the object of interest). The AR application renders the corresponding digital content on the AR device's screen. For example, the content can be aligned, scaled, referencing, or not with respect of the object of interest or a global coordinate system. In various embodiments, the AR device overlays corresponding digital content based on the object identified in the view of the device's camera. Once the digital content, such as data corresponding to features related to the object of interest, is presented, processing can proceed to one or more of 605, 607, and/or 609. See paragraph [0060]).

Regarding claim 20, Bernal teaches a medium according to Claim 19, wherein determination of the first physical position of the user comprises: determination of a plurality of already-installed components of the set of components under assembly ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]) (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]); 
determination of surface data associated with each of the plurality of already- installed components (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); determination of physical relationships between the plurality of already-installed components based on the model (At 209, an image model based on the view image is generated. For example, a model of the object of interest is generated based on a view image of the object obtained at 205. In some embodiments, the model generated from one or more images is an image model. In some embodiments, the model is a collection of points corresponding to the exterior surface (or visible surface) of the object of interest. For example, the view image of an object is analyzed to determine a collection of points that are part of the surface of the object. The points are analyzed to determine their 3D positions. The points are collected together to create a 3D model of the object in the view image. In some embodiments, the model is a collection of points with XYZ coordinates. In some embodiments, the model is a mesh created from the collection of points. In various embodiments, the positions of points are determined using the relative position of the AR device ( e.g., the camera) and the view image. In some embodiments, one or more reference locations are used to create the image model. For example, a reference location can be used to determine the distance between two or more points based on the distance between reference locations and/or the size of a reference location from the perspective of the camera. In various embodiments, the image model is a collection of surface points corresponding to the object of interest. In some embodiments, a minimum number of points is required to match the image model with a reference model. See paragraph [0034]) ( FIG. 3 is a flow diagram illustrating an embodiment of a process for matching an object of interest to a reference model. In some embodiments, the process of FIG. 3 is used by an augmented reality (AR) device to match an object of interest in the view of the AR device to a reference model for displaying data corresponding to the model and identified features of the object. In some embodiments, the process is used to improve the efficiency of manufacturing such as speeding up the time required to program robots for an assembly line or to inspect part components or assembled parts components. In some embodiments, the step 301 is performed at 207 of FIG. 2; the steps 303, 305, and/or 307 are performed at 209 of FIG. 2; and/or the step 309 is performed at 211 and/or 213 of FIG. 2. In various embodiments, the process of FIG. 3 is performed using an AR device as described with respect to FIG. 1. See paragraph [0037]); 
determination of a physical profile based on the surface data associated with each of the plurality of already-installed components and the determined physical relationships between the plurality of already-installed components ( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]); and 
searching of a physical environment for the current physical profile ( At 213, a reference model and image model are matched. For example, an image model of the right hand front shock tower of a vehicle as viewed through an augmented reality (AR) device is matched to the reference model of the part. In various embodiments, the match includes confirming the object in view is the object type and aligning the position, orientation, and scale of the image model to the reference model. For example, the image model as viewed from the perspective of the camera is matched to the reference model as viewed from the same perspective. In various embodiments, a reference coordinate system is used to translate between the reference model and the image model. In some embodiments, the reference model and the image model are matched by determining whether the surface points collected for the image model at 209 match with the reference model. For example, the 3D position of each surface point is compared to the surface of the reference model and a point is determined to exist on the surface of the reference model if the point is within a certain tolerance. For example, in some embodiments, a point is considered on the surface if it is within a tolerance (e.g., 0.001 mm) of the surface described by a surface equation. In some embodiments, a thickness parameter is used to determine if the point lies on the reference model. For example, a thickness parameter may be used to determine if a point is within a certain threshold of the surface. In some embodiments, a threshold number of surface points must fit to the surface of the reference model for the image model to match the reference model. See paragraph [0036]).

Allowable Subject Matter

Claims 4, 6, 7, 11, 13, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejections set forth in this action by amending the claims as appropriate or by a terminal disclaimer and overcoming the 101 rejections by amending the claim as appropriate as detailed above in this action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record alone or in combination is silent to the limitations “determine if the second component is installed in the set of components under assembly by: determination of a target physical profile based on the three-dimensional surface data of the second component and three-dimensional surface data of the first component; determination of a current physical profile of the set of components under assembly; and determination of whether the current physical profile matches the target physical profile. ”, of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends and thus claim 4 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “determination of a target physical profile based on the three-dimensional surface data of the second component and three-dimensional surface data of the first component; determination of a current physical profile of the set of components under assembly; and determination of whether the current physical profile matches the target physical profile. ”, of claim 6 when read in light of the rest of the limitations in claim 6 and the claims to which claim 6 depends and thus claim 6 contains allowable subject matter.
Claim 7 contains allowable subject matter because it depends on a claim containing allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “determining a target physical profile based on the three-dimensional surface data of the second component and three-dimensional surface data of the first component; determining a current physical profile of the set of components under assembly; and determining whether the current physical profile matches the target physical profile. ”, of claim 11 when read in light of the rest of the limitations in claim 11 and the claims to which claim 11 depends and thus claim 11 contains allowable subject matter.




The prior art of record alone or in combination is silent to the limitations “determining if the second component is installed in the set of components under assembly by: determining a target physical profile based on the three-dimensional surface data of the second component and three-dimensional surface data of the first component; determining a current physical profile of the set of components under assembly; and determining whether the current physical profile matches the target physical profile. ”, of claim 13 when read in light of the rest of the limitations in claim 13 and the claims to which claim 13 depends and thus claim 13 contains allowable subject matter.
Claim 14 contains allowable subject matter because it depends on a claim containing allowable subject matter.



The prior art of record alone or in combination is silent to the limitations “determination of a target physical profile based on the three-dimensional surface data of the second component and three-dimensional surface data of the first component; determination of a current physical profile of the set of components under assembly; and determination of whether the current physical profile matches the target physical profile. ”, of claim 18 when read in light of the rest of the limitations in claim 18 and the claims to which claim 18 depends and thus claim 18 contains allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611